     Case 1:19-cv-00030-JAJ-CFB Document 3 Filed 10/28/19 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                   WESTERN DIVISION

EUGENE SCALIA,                                   )
SECRETARY OF LABOR,                              )
U.S. DEPARTMENT OF LABOR,                        )
                                                 )
                        Plaintiff,               )
                                                 )
          v.                                      )   Case No. l :19-cv-00030-JAJ
                                                 )
RLKM, INC., d/b/a GLASS DOCTOR OF                )
OMAHA and GLASS DOCTOR OF                        )
COUNCIL BLUFFS, and RAY WHITE,                   )
individually                                     )
                                                 )
                        Defendants.              )

                                           JUDGMENT

          The Secretary having filed his Complaint, and Defendants having agreed to the entry of

this judgment without contest;

          It is, therefore, upon motion of counsel for the Secretary, and for cause shown:

ORDERED, ADJUDGED, and DECREED that Defendants, their officers, agents, servants,

employees, and those persons in active concert or participation with them who receive actual

notice of this judgment be, and each of them hereby is, permanently enjoined and restrained

from violating the provisions of sections 15(a)(2), l 5(a)(3), and 15(a)(5) of the Fair Labor

Standards Act of 1938, as amended (29 U.S.C. § 201 et seq.), hereinafter called the Act, in

any of the following manners:

     I.          Defendants shall not, contrary to sections 7 and 15(a)(2)of the Act, employ any

of their employees in commerce or in the production of goods for commerce, or in their

enterprise engaged in commerce or in the production of goods for commerce, for work weeks

longer than 40 hours without compensating such employee for his or her employment in
Case 1:19-cv-00030-JAJ-CFB Document 3 Filed 10/28/19 Page 2 of 6
Case 1:19-cv-00030-JAJ-CFB Document 3 Filed 10/28/19 Page 3 of 6
Case 1:19-cv-00030-JAJ-CFB Document 3 Filed 10/28/19 Page 4 of 6
Case 1:19-cv-00030-JAJ-CFB Document 3 Filed 10/28/19 Page 5 of 6
Case 1:19-cv-00030-JAJ-CFB Document 3 Filed 10/28/19 Page 6 of 6
